Title: From George Washington to Henry Brockholst Livingston, 3 July 1782
From: Washington, George
To: Livingston, Henry Brockholst


                  
                     Sir
                     Head Quarters Newburgh July 3d 1782
                  
                  I have had the pleasure to receive your favor of the 16th of June, with the enclosures.
                  I am much pleased with the narration you have given me of the part you acted while a prisoner in New York; and cannot conceive there was any impropriety in your giving a Parole as a Lt Col. in the Army, at a time when you had the commission in your pocket & could not be acquainted with the Resolves of Congress of the 31 of Decr 1781 & 21 Janry 82.  Under these circumstances, I should suppose you ought to be considered & exchanged as such; but in the mean time I think it would be proper to report the Matter to the Secry at War, & likewise take his opinion thereon.  I am Sir with due regd & esteem.
                  
               